 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Louis G. Freeman Company and InternationalAssoioation of Machinists and Aerospace Work-ers, Local Lodge 162, AFL-CIO. Case 9-CA-1413330 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 16 September 1981 Administrative LawJudge Charles M. Williamson issued the attacheddecision. The Respondent filed exceptions and asupporting brief, and the General Counsel filed abrief in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by suspendingemployees Alvin Rust and Glenn Madden for 3days. In so doing, he declined to defer, under thedoctrine of Spielberg Mfg. Co., 112 NLRB 1080(1955), to the decision of an arbitrator upholdingthe suspension of Madden but reducing the suspen-sion of Rust to a written warning. The Respondenthas excepted to both the finding of a violation andthe refusal to defer to the arbitrator's award. Forthe reasons set forth below, we find that deferral tothe arbitrator's award is appropriate, and we dis-miss the complaint.On 24 July 1979 employee Rust asked ForemanSturgill if he could leave work 2 hours early inorder to make arrangements for the repair of histruck, which had broken down that morning on theway to work. Sturgill denied the request. Rust thenshut down his machine and went to see chief stew-ard Madden at the latter's work station. While theywere discussing the matter, Sturgill joined them.As found by the arbitrator, during the ensuing con-versation Sturgill advised Rust to return to work atleast three times, and Madden at least twice said toRust, "Wait a minute, Alvin." Subsequently, theRespondent gave both employees 3-day suspensionsfor insubordination-Rust because he allegedly re-fused to return to work immediately on being in-structed to do so by Sturgill, and Madden becausehe allegedly suggested to Rust that he should notimmediately comply with the instruction. Both em-ployees grieved their suspensions, and their griev-ances ultimately went to arbitration.270 NLRB No. 7The arbitrator noted that, while the subject ofRust's and Madden's conversation may have consti-tuted protected activity, absent a contractual rightor the Respondent's acquiescence they had no rightto discuss grievances on company time. He foundthat there was no such contractual right, and that,even if there was a practice of discussing griev-ances during working time, this had occurred with-out the knowledge and acquiescence of members ofmanagement. He also found that any initial acquies-cence by Sturgill in discussing Rust's complaintterminated abruptly when Sturgill ordered Rust toreturn to work, and that any belief on Rust's partthat because Madden told him to "wait a minute"he could delay his return was dispelled by Stur-gill's reiteration of his order. Accordingly, he con-cluded that Rust and Madden were not engaged inprotected activity at that time, that Rust shouldhave responded to the order to return to work,that Madden should not have attempted to delayRust until the matter had been discussed, that bothMadden and Rust failed to follow the principle of"work now and grieve later," and that thereforetheir conduct constituted insubordination. Howev-er, noting that the discussion had become heated,that Rust's failure to comply immediately withSturgill's order was in part due to Madden's tellinghim to "wait a minute," and that Rust may havehad some notion it was appropriate to discuss hisgrievance on company time, the arbitrator reducedRust's suspension to a written warning.The judge refused to defer to the arbitrator'saward because he concluded that the arbitrator didnot rule on the statutory issue or make all the fac-tual findings required to decide it. In so doing, henoted initially that the General Counsel made noclaim that the arbitration proceeding was not fairand regular, or that the parties had not agreed tobe bound by the result, and that therefore two ofthe three criteria for deferral under Spielberg weremet. He also found that the unfair labor practiceissue was presented to the arbitrator. However, hefurther found that in ruling on that issue the arbi-trator made no distinction between the initial Rust-Madden conversation, which was not the basis forthe discipline, and the brief Rust-Madden-Sturgillconversation, and that as a result the arbitrator didnot determine whether Rust and Madden were en-gaged in protected activity when they attempted todiscuss Rust's grievance with Sturgill, or whether,assuming they were engaged in protected activity,their conduct toward Sturgill removed them fromthe protection of the Act. Accordingly, he con-cluded that the arbitrator failed to make the neces-sary findings for a resolution of the case in accordso80 LOUIS G. FREEMAN CO.with Board law and, consequently, failed to rule onthe statutory issue.The Respondent contends that the arbitrator'saward was not clearly repugnant to the purposesand policies of the Act, and that therefore thejudge should have deferred to the arbitrator'saward. The General Counsel, although concedingthat the arbitration proceeding was fair, regular,and acquiesced in by both parties, that the allegedunfair labor practices were presented to the arbitra-tor, and that the arbitrator attempted to dispose ofthem in his award, reiterates his contention to thejudge that deferral is not appropriate "because thearbitrator's factual findings are erroneous and be-cause the arbitrator's legal conclusions are not con-sistent with Board law and are, therefore, repug-nant to the Act." We find for the reasons set forthbelow that deferral is appropriate.Initially, we find that, contrary to the judge andas the General Counsel concedes, the arbitratoradequately ruled on the statutory issue. In ourrecent decision in Olin Corp., 268 NLRB 573(1984), we held that an arbitrator will be found tohave adequately considered the unfair labor prac-tice issue in a case if (1) the contractual issue is fac-tually parallel to the unfair labor practice issue, and(2) the arbitrator was presented generally with thefacts relevant to resolving the unfair labor practiceissue. The Olin formulation of the governing stand-ard was plainly met by the arbitrator's award here.As noted above, the arbitrator found that any ac-quiescence by Sturgill in discussing Rust's griev-ance during working time terminated when Sturgillordered Rust back to work, and that any belief onRust's part that he could delay his return becauseMadden told him to "wait a minute" was dispelledby Sturgill's reiteration of his order. Based on thesefindings, the arbitrator concluded that Rust andMadden at that time were not engaged in protectedactivity. Contrary to the judge, in so doing the ar-bitrator could only have been considering the Rust-Madden-Sturgill conversation. Additionally, by fur-ther finding that, even assuming initial acquies-cence in the grievance discussion, discipline wasjustified, the arbitrator necessarily found that Rust'sconduct in delaying his return to work, and Mad-den's conduct in countermanding Sturgill's order,removed them from the protection of the Act. Inview of the foregoing factors, we find that, as re-quired under our Olin formulation of the governingstandard, the contractual issue was factually paral-lel to the unfair labor practice issue, and the arbi-trator was presented generally with the facts rele-vant to resolving the unfair labor practice issue;indeed, the General Counsel so concedes, and thejudge so found.'We further find, contrary to the General Coun-sel's contention, that the arbitrator's award is notclearly repugnant to the principles and policies ofthe Act. As we reiterated in our decision in Olin, indetermining if an arbitrator's award is clearly re-pugnant under Spielberg, the test to be applied isnot whether the Board would have reached thesame result, but whether the award is palpablywrong as a matter of law.2Furthermore, contraryto the General Counsel's argument, unless an exam-ination of the record evidence before the arbitratorreveals facial error in the arbitrator's factual find-ings, this determination should be made based onthe facts he has found on that record.3We are not persuaded that the arbitrator's deci-sion here is deficient on either count. Thus, theBoard has held that an employee who attempts todiscuss a grievance during working time lawfullycan be ordered to return to work under the threatof discipline4or be disciplined for refusing to doso." On the other hand, the Board has held that atemporary failure to comply with an order toreturn to work after a heated exchange in thecourse of a grievance meeting may fall within theprotection of the Act. See, e.g., Postal Service, 251NLRB 252 (1980), enfd. 652 F.2d 409 (5th Cir.1981). The appropriateness and duration of such acooling off period depends on the facts of eachcase. See, e.g., Postal Service, 652 F.2d at 412.In the present case, the arbitrator considered thefacts surrounding Rust's failure to obey Sturgill'sorder and Madden's attempted countermanding ofthat order, and concluded that the conduct of Rustand Madden fell outside the protection of the Act.As noted above, the issue before us is not whetherwe would reach the same conclusion as the arbitra-tor. Rather, the issue is whether the arbitrator'sconclusion is palpably wrong as a matter of law.We find that the General Counsel has failed toshow that the arbitrator's award is not susceptibleto an interpretation consistent with the Act. SinceAs already indicated, the judge found that the governing standardwas not met because the' arbitrator failed to explicitly make the factualfindings necessary to resolve the statutory issue. Our Olin formulation ofthe governing standard, however, does not require the arbitrator to ex-plicitly resolve the statutory issue; it requires only that the contractualissue be factually parallel to the statutory issue, and that the arbitrator bepresented generally with the facts relevant to resolving the statutoryissue.2 See also Inland Steel Co.., 263 NLRB 1091 (1982); G & H Products,261 NLRB 298 (1982); International Harvester Co., 138 NLRB 923, 929(1962).3 Inland Steel Co., supra; Atlantic Steel Co., 245 NLRB 814 fn. 2 (1979);Kansas City Star Co., 236 NLRB 866, 867 (Members Penello andMurphy), 868-869 (Member Truesdale concurring) (1978).4 See, e.g., IML Freight, 249 NLRB 861, 865 (1980).s See, e.g., General Motors Corp., 235 NLRB 49, 50 (1978).81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe find that the General Counsel has failed toshow that the arbitrator did not consider the statu-tory issue or that his award is clearly repugnant tothe purposes and policies of the Act, we shall deferto the arbitrator's award and dismiss the complaintin its entirety.ORDERThe complaint is dismissed.DECISIONSTATEMENT OF THE CASECHARLES M. WILLIAMSON, Administrative Law Judge.This case was heard before me at Cincinnati, Ohio, onMay 21 and 22, 1981. The complaint, which issued onOctober 1, 1980, is bottomed on a charge filed July 25,1979.1 The complaint alleges that The Louis G. FreemanCompany, herein designated Respondent, violated Sec-tion 8(aX1) and (3) of the Act when it suspended its em-ployees Alvin Rust and Glenn Madden for a period of 3days on July 24, 1979.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by Respondent and the General Counsel,2I find the followingFINDINGS OF FACTI. JURISDICTIONRespondent, an Ohio corporation, maintains an officeand place of business in Erlanger, Kentucky, where it isengaged in the manufacture of shoe machinery and shoedyes. During the 12 months prior to the hearing, aperiod of time representative of all times material herein,Respondent, in the course and conduct of its business,sold and shipped from its Erlanger, Kentucky facilityproducts valued in excess of $50,000 directly to pointsand places outside the Commonwealth of Kentucky. Thecomplaint alleges, Respondent admits, and I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe complaint does not allege that International Asso-ciation of Machinists and Aerospace Workers, LocalLodge 162, AFL-CIO, hereafter designated the Charg-ing Party, is a labor organization within the meaning ofSection 2(5) of the Act. Based on the record as a whole,including the facts that Respondent and the ChargingParty are parties to a collective-bargaining contract andthat the Charging Party handles formal grievances onbehalf of Respondent's employees, I find that the Charg-ing Party is a labor organization within the meaning ofSection 2(5) of the Act.I G.C. Exh. l(i), the index and description, gives the date of thecharge aas July 25, 1980. The index is hereby corrected to show the cor-rect date for the charge.' This term is used to designate counsel for the General Counsel.IlI. THE UNFAIR LABOR PRACTICESA. FactsThis case initially presents for decision the followingissues: (1) Should the Board defer to an arbitrator'saward under the doctrine of Spielberg Mfg. Co., 112NLRB 1080 (1955); (2) Is the Board bound by the factualfindings of the arbitrator in a case if the arbitrator's ulti-mate decision is "clearly repugnant to the purposes andpolicies of the Act" (id. at 1082)? (3) Were Respondent'semployees Alvin Rust and Glenn Madden engaged inprotected concerted activity during the course of theirconversation with Respondent Supervisor George Stur-gill in July 24, 1979?3 (4) Were Rust and Madden insub-ordinate to Sturgill by (a) refusing to return to work and(b) ordering or suggesting to another employee that hedisobey a lawful order to return to work, respectively, ascontended by Respondent?The facts in the case are brief and, except for portionsof the July 24 conversation, essentially uncontested. Re-spondent and the Charging Party are parties to a collec-tive-bargaining agreement (G.C. Exh. 2) which providesthat "overtime work in excess of ten (10) hours per dayand five (5) hours on Saturday will be voluntary ...."On Friday, July 20, Foreman Sturgill asked Rust towork an additional hour (the so-called eleventh hour).Rust stated that he was unable to do so because he wascommitted to visit his wife's ill grandmother. Sturgill re-plied that Rust reminded him of a puppet on a stringwho could only act by permission of his wife.4Rust con-sulted with union steward Madden about the incident.Madden was concerned because overtime was voluntaryand he checked Rust's story with two other employeeswho, Madden asserted, confirmed Rust's account. (Tr.24-26.)On July 24 Rust's truck broke down on the way towork and he was compelled to leave the vehicle by the-roadside. After arriving at work, Rust asked Sturgill ifhe could get off at 3:30 p.m. (2 hours early) in order totake care of his truck. Sturgill replied that Rust asked fora lot of favors but, when he was asked to work the elev-enth hour, he refused. The parties stipulated at the hear-ing that "[ilt was a common practice at Louis G. Free-man Company on or about the time of July, 1979 thatthe following was an accepted reason for excused ab-sence from the company ... '[t]he day of an automobileaccident which immobilizes your vehicle and four hoursif your automobile is immobilized due to normal wear."'(Tr. 89.) As may be seen, Rust was requesting but 2hours. Sturgill walked away after Rust began to explainthat the time off, under the circumstances, was acceptedpolicy. Sturgill did not explicitly grant or deny Rust's re-quest. Rust then went to Madden to examine the possibil-s All dates henceforth are 1979 unless otherwise designated.' Sturgill was unable to remember asking Rust to work overtime onJuly 20 and denied ever taunting Rust about being henpecked. Sturgillimpressed me as evasive about the events of July 20 and I do not credithim. On July 24, when Rust asked to leave early, Sturgill admittedlycommented that Rust wanted a lot of "favors." I attribute the latterremark to Sturgill's resentment at Rust's July 20 refusal to work the elev-enth hour and not to Rust's volunteer life saving activities to which Stur-gill attributed it. See Tr. 138-139.82 LOUIS G. FREEMAN CO.ity of filing a grievance. While the two were discussingthe matter, Sturgill came by.5As he did so, Madden(who was seated) tapped him on the leg and asked if hehad a minute because there was a potential grievance.Article VIII, section I of the collective-bargaining con-tract (G.C. Exh. 2) provides that the first step of thegrievance procedure occurs when the complainant, thesupervisor involved, and the union representative discussthe problem. Sturgill asked what the problem was.Madden began asking Sturgill about Rust's request toleave early, specifically asking what getting off early hadto do with the eleventh hour work request. (Tr. 29, 92-93.) There was a temporary interruption by another em-ployee who had business with Sturgill. Sturgill becameagitated when Madden asked about Rust's time off andtold Rust to return to work. Sturgill shook his finger inMadden's face and Madden pushed it aside. Madden saidat one point in the discussion according to Rust: "Nowwait a minute Alvin. George, let's try to talk this out."(G.C. Exh. 3, p. 30.) Madden's version was "George,Alvin, wait a minute." (G.C. Exh. 3, pp. 40-41.) Re-spondent argues (R. Br. 5) that these versions are cor-roborative of Sturgill. (See also Tr. 46, 47, and 97.) BothSturgill and Madden began to raise their voices, Maddensaying that Alvin (Rust) had a right to bring a grievanceand Sturgill stating that he, not Madden, was Rust's fore-man. Sturgill then repeated twice, quickly, his instructionto Rust to return to work. Immediately after, Sturgillwent into Vice President Dragon's office. While there,he reported the incident to Dragon but said he made norecommendation as to what action should be taken byRespondent. (Tr. 150-151.)6 After Sturgill left, Rust re-turned to his machine (admitted by Sturgill, Tr. 143) butwas subsequently seen by Sturgill passing Madden ("butit was just very quick") in the aisle where they ex-changed a few words.7Dragon testified that, after talk-ing with Sturgill, he spoke with an employee named Ar-rowsmith who was unable to report anything that wassaid between Sturgill, Rust, and Madden. (Tr. 185-186.)After speaking with Arrowsmith, Dragon consulted withanother vice president named Fallon (who did not testi-fy) and the two of them reviewed the shop rules. Thoserules called for discharge in the event of insubordination.s Sturgill said he came by with the purpose of telling Rust to go backto work. The question is allegedly important because Sturgill, on the onehand, and Rust and Madden, on the other, disagreed as to whether thegrievance problem was discussed for a short time prior to Rust's beingordered to go back to work. In my view of the case, Sturgill may havehad such an intent, but I do not credit his account of the encounter, spe-cifically his testimony that the first thing said was an order to Rust toreturn to work. I have taken into account the fact that Sturgill was dis-charged from Respondent's employ in November 1980 (after his testimo-ny at the arbitration hearing).6 I do not credit Sturgill's testimony that he made no recommendation.He earlier testified that before going to the office he went to his workbench "to get some disciplinary slips" (Tr. 142) but was interrupted by aMr. Arrowsmith concerning a matter not here relevant. Obviously, Stur-gill had made up his mind to administer discipline prior to reporting toDragon.7 Rust did not immediately return to his machine because the aislewaywas blocked when the three participants were talking. All participants(Sturgill included, Tr. 142) agreed that the whole incident was "veryquick," a fact which partially accounts for Rust's failure to return towork during the conversation.The two men then consulted with the Respondent'slabor relations attorney and as Dragon testified:And after discussing it with Mr. Dooley, he sortof convinced me that maybe that [discharge penal-ty] was a little bit too severe, but there was some-thing that should be done to-based on the fact thatAlvin [Rust] had refused to go back to work-adirect order of the supervisor and that Glenn[Madden] had countermanded a-tried to counter-mand the order.Later that same day, Rust and Madden were givenwritten notices of disciplinary action which suspendedeach of them for a period of 3 days. (See R. Exhs. R-2,R-3, and R-4.)sThe notices of suspension alleged thatRust had been insubordinate in not returning to workwhen ordered to do so by Sturgill and that Madden wasinsubordinate because "you told him [Rust] not to goback to work on two of the three orders by GeorgeSturgill, who is Al Rust's foreman." On July 25, 1979(the first day of his suspension), Madden filed the chargein the instant case with the Board's Cincinnati, Ohio Re-gional Office. The charge alleged violations of Section8(aX)(1), (3), and (5) of the Act. Subsequently, on August30, the Regional Director administratively deferred the8(aX1) and (3) allegations regarding the suspension to ar-bitration under the Board's policy set forth in Dubo Mfg.Corp., 142 NLRB 431 (1963). By letter dated August 31,the Regional Director dismissed that portion of thecharge that alleged violation of Section 8(a)(5). An arbi-tration proceeding was held on May 27, 1980, before Ar-bitrator Theodore K. High. The arbitrator stated in hisdecision which issued on July 31, 1980 (G.C. Exh. 1(h),p. 9): "I am unable to find that Grievant Rust's failure tocomply with the order to return to work should be ex-cused." However, the arbitrator lowered Rust's penaltyto a written warning. The suspension of Madden wasupheld. In the section of his decision entitled "Award"(p. 10) the arbitrator stated:The grievances are denied to the extent that theyallege that the Company did not have just cause forfinding that the two Grievants were insubordinateand should have been disciplined. The discipline ofGrievant Rust, however, is too severe for thedegree of insubordination, under all of the circum-stances. The Company will reduce the 3-day sus-pension to a written warning and restore all monieslost to Grievant Rust. The grievance as to GrievantMadden is denied.On September 29, 1980, Claude T. Harrell Jr., a fieldexaminer at Region 9 of the Board, wrote Respondent'scounsel Daniel Dooley informing him that Charging' There are two copies of Madden's suspension in the record (R-2 andR-3) one of which (R-2) has the notation "employee refused to sign."While he, in fact, never signed the suspension notice, it is not clear thathe refused to do so. Signing the notice merely operated as evidence ofreceipt. It did not constitute agreement by the employee that factualmatter set out on the notice was true. Rust also did not sign. Both noticesstate that recurrence of the alleged conduct will result in discharge.83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDParty Madden "requested review of the arbitrator's deci-sion. Such a review has been recently completed by theRegional Office pursuant to the standards set forth inSpielberg Manufacturing Co., 112 NLRB 1080. After suchreview, the Regional Director has concluded that the ar-bitrator's decision with respect to the suspension of Mr.Rust and Mr. Madden is repugnant to the Act as it in-correctly interpreted the law."B. Analysis and FindingsThe first question for decision is whether the arbitra-tor's award is "clearly repugnant to the purposes andpolicies of the Act" under the doctrine of Spielberg Mfg.Co., supra.9The General Counsel makes no claim that the arbitra-tion proceeding was not fair and regular on its face, nordoes he claim that the parties had not agreed to bebound by its result. (G.C. Br. 6.) Thus two of the threecriteria for deferral under Spielberg are met. The GeneralCounsel does contend that "deferral to the arbitrationaward is not appropriate in this case because the arbitra-tor's factual findings are erroneous and because the arbi-trator's legal conclusions are not consistent with Boardlaw and are, therefore, repugnant to the Act." (G.C. Br.6.) For the reasons set forth below, I agree that deferralis not appropriate. I find further that Respondent violat-ed Section 8(aXl) and (3) of the Act by suspending itsemployees Rust and Madden.The unfair labor practice issue was presented to the ar-bitrator. In ruling on that issue, the arbitrator held thatRust and Madden were not engaged in protected activi-ty. Citing Terry Poultry Co., 109 NLRB 1097 (1954), andRussell Packing Co., 133 NLRB 194 (1961), the arbitratorruled that (1) there was no absolute right to discussgrievances during working time and (2) Respondent hadno plant practice allowing discussion of grievancesduring worktimet°I do not concur in the arbitrator'sconclusion that Terry Poultry and Russell Packing are ap-posite to the facts of this case."1The arbitrator made nodistinction between the initial Rust-Madden conversationconcerning Rust's potential grievance about getting offearly that day and the short conversation between Rust,Madden, and Sturgill.Thus, the arbitrator stated in his award:a The Region's September 29, 1980 letter R-l, quoted above, assertsonly that the arbitrator's award is "repugnant," not "clearly repugnant."I do not find that the Region was using a standard other than the oneenunciated in Spielberg. In any event, my own analysis is based on a"clearly repugnant" standard.10 "Work time" here means that time when employees are actuallyworking as opposed to break or lunch time, etc. Cf. T.R. W Bearings, 257NLRB 442 (1981) (no-solicitation rule for "work time").1 Terry Poultry involved violations of a presumptively nondiscrimina-tory rule against leaving the production line in a chicken processing op-eration. Russell Packing involved participation in an illegal work stop-page. Neither Rust nor Madden was disciplined specifically for leavingthe production area, although Respondent has a shop rule 2: "Leavingwork without permission from foreman, superintendent or plant manag-er." See R. Exh. 5. No claim was made that either Madden, in the per-formance of his duties as union steward, or Rust was engaged in a "workstoppage" contrary to the provisions of art. IX of the collective-bargain-ing contract. See G.C. Exh. 2.As can be seen, there is a difference of opinion asto whether the foreman walked to the place wherethe two grievants were conversing for the purposeof ordering them back to work (as the foreman tes-tified), or (as the two Grievants testified) whetherhe was passing and the Chief Steward asked if hehad a minute. The implication of the latter version,of course, suggests that the foreman was acquiesc-ing in a discussion of the grievance. Whether or notthe circumstances justified that assumption on thepart of the two Grievants, it soon became clear thatany acquiescence had terminated abruptly, with theforeman ordering Rust-who worked under hisdirect supervision-to return to his work place andto go to his work.. .I am unable to find any basisfor a right on the part of Grievants Rust andMadden to discuss the matter which was the subjectof their conversation at the time it took place. Whilethe subject matter may well have been an activitywhich is appropriately protected by law, it is alsoclear that, in the absence of a contractual right oracquiescence on the part of the Employer, there isno absolute right to discuss potential grievanceswhile on Company time .... Accordingly, I findthat the Grievants had no absolute right to discuss thepotential grievance at the time that they did. (Empha-sis added.)As can be seen from the first half of the above quota-tion, the arbitrator made no finding as to whether theRust-Madden-Sturgill conversation began with an initialorder by Sturgill to Rust to return to work or began byan acquiescence on Sturgill's part to discussion with Rustand Madden. The second half of the quotation clearlyshows that the arbitrator's citation of Russell Packing andTerry Poultry applied only to the preliminary conversa-tion between Rust and Madden prior to the arrival ofSturgill. Overall, I conclude from a reading of the entireaward that the arbitrator made no distinction betweenthe two conversations.However correct the proposition that Rust andMadden were not engaged in protected union or concert-ed activity at the time of their initial conversation, theirsuspension did not arise from that conversation. The sus-pension arose from their conversation with Sturgill. Thearbitrator, however, made no specific finding as towhether Rust and Madden were engaged in protectedunion or concerted activity as of the time they attemptedto engage Sturgill in conversation about Rust's potentialgrievance. He appears to have treated both conversationsas one with both being equally unprotected. While hementions the issue of Sturgill's acquiescence in discussingthe potential grievance, he makes no finding of fact onthat issue, simply stating that if there were acquiescenceit was summarily withdrawn by Sturgill's order to RustIs It was at this point that the arbitrator cited Russell Packing andTerry Poultry, supra. The General Counsel incorrectly states in his briefthat the arbitrator held that Rust and Madden had "no absolute right tofile a grievance during working time." (Emphasis added.) The arbitrator'saward refers to the discussion of grievances during worktime (betweenMadden and Rust) and nowhere does the arbitrator indicate in his awardthat Madden was trying tofile a grievance with Sturgill.84 LOUIS G. FREEMAN CO.to return to work. In sum, I conclude that deferral to thearbitrator's award in this case is inappropriate becausethe arbitrator has not specifically made factual rulingsnecessary to a determination of the precise questions in-volved: (1) Were Rust and Madden engaged in protectedconcerted or union activity when they attempted toengage Sturgill in conversation about Rust's potentialgrievance? (2) Assuming, arguendo, that the two employ-ees were engaged in such protected activity, did theirconduct toward Sturgill remove them from the protec-tion of the Act? Whether the refusal to defer be rationa-lized on the basis of the repugnancy standard, which theGeneral Counsel contends for in his brief (citing Sea-Land Service, 240 NLRB 1146 (1979); Health Care Em-ployees District 1199E (Greater Pennsylvania Ave NursingCenter), 238 NLRB 9 (1978); Illinois Bell Telephone Co.,221 NLRB 989 (1975), and Owners Maintenance Corp.,232 NLRB 100 (1977)), or on the basis that the arbitratorhas, in effect, failed to rule on the unfair labor practiceissue, Raytheon Co., 140 NLRB 883 (1963), enf. deniedon other grounds 326 F.2d 471 (Ist Cir. 1963), and Gen-eral Warehouse Corp., 247 NLRB 1073 (1980), enfd. 643F.2d 965 (3d Cir. 1981), might appear to be a matter ofanalytical taste. The U.S. Court of Appeals for the ThirdCircuit has, however, commented in NLRB v. GeneralWarehouse Corp., supra at 969 fn. 12:Several courts have chosen to integrate thisfourth requirement [consideration of the unfairlabor practice issue] from Raytheon into their analy-sis of whether the third Spielberg requirement [notclearly repugnant to the Act] has been met. Thesecourts hold that the arbitrator's failure to considerand rule on the statutory issue actually leads to adecision clearly repugnant to the Act and thus afailure to meet the third Spielberg requirement ...We decline to follow this mode of analysis both be-cause we want to emphasize the importance of thisseparate requirement.... and because the historyof the third Spielberg requirement suggests that itwas intended to cover the more specific situationwhere the arbitrator's decision, on its face, conflictswith the Act.Here, I find, contrary to the General Counsel, that ananalysis couched in terms of the arbitrator's failure to"consider the statutory issue and rule on it or all thefacts required to decide it ..." (NLRB v. General Ware-house Corp., supra at 969) most nearly accords with thecurrent state of the law. Certain it is that if "the arbitra-tor's decision is ambiguous as to the resolution of thestatutory issue ...the 'clearly decided' requirement hasnot been met," Stephenson v. NLRB, 550 F.2d 535, 538fn. 4 (9th Cir. 1977), and that the "record must yieldclear indications that the arbitration panel specificallydealt with the issues underlying the unfair labor charge...." See Bloom v. NLRB, 603 F.2d 1015, 1020 (D.C.Cir. 1979) (emphasis added). See also Banyard v. NLRB,505 F.2d 342, 347 (D.C. Cir. 1974), where the court, inrefusing to find deferral to an arbitral award appropriate,noted that there was no indication "that the [arbitrationpanel's] judgment was exercised at all on the crucialissues regarding violation of the Ohio statute." The arbi-trator has failed to make underlying findings crucial to adecision of the unfair labor charge, viz, the protectedstatus (or lack of it) of the Rust-Madden-Sturgill conver-sation, and whether Sturgill initially acquiesced in a dis-cussion of Rust's potential grievance. I therefore do notfind deferral appropriate.'sC. The Suspension of Rust and MaddenRespondent contended at the hearing that the Boardwas bound by the factual findings of the arbitrator evenwhere the Board found it inappropriate to defer to thearbitral award. I reserved judgment on that question andpermitted the General Counsel to develop a full recordon the Rust-Madden suspension. I here find, under thecircumstances, that the General Counsel and the Boardare not bound in this case by the arbitrator's factual find-ings. Pincus Bros, Inc., 237 NLRB 1063 (1978). TheBoard there commented that "in the circumstancesherein the good sound administration of the Act is betterserved if the allegations of the complaint are establishedin the normal manner, before the Board makes its find-ings of facts and conclusions of law concerning such al-legations or issues any Order based thereon."'4 See alsoDouglas Aircraft Co., 234 NLRB 578 (1978), and Dreis &Krump Mfg., Inc., 221 NLRB 309 (1975), both cited bythe Board in Pincus Bros. The Board in Pincus Bros. spe-cifically declined to "decide here, when, if ever, it wouldbe proper to defer to an arbitrator's factual findingswhile at the same time finding his award repugnant tothe policies of the Act." The Board has thus, at the least,reserved freedom of action for itself. I follow PincusBros. because deferral to the arbitrator's factual findingsis peculiarly inappropriate in a case where the awarditself is not binding because of the arbitrator's failure tomake findings on vital factual issues underlying thecharge of unfair labor practices.Turning to the facts of the instant case, I find thatRust and Madden were engaged in protected concertedand union activity, viz, presentation of a grievancematter, when they broached the question of Rust's after-noon time off to Sturgill. Trailmobile Division, 168 NLRB230 (1967). I do not find any "unusual circumstances"present within the meaning of the Trailmobile decisionbecause Sturgill initially agreed to a discussion and be-cause, as Sturgill himself freely admitted, he had, in thepast, discussed grievances on paid worktime with stew-ards and committeemen. (See Tr. 148.) Additionally,Sturgill admitted that it was a "regular occurrence" for3s I must emphasize that what is involved is not a question of substitut-ing the Board's factual judgment for that of the arbitrator. To do thatwould involve "defeating the purposes of the Act and the common goalof national labor policy of encouraging the final adjustment of disputes,'as part and parcel of the collective bargaining process."' InternationalHarvester Co., 138 NLRB 923, 929 (1962), quoting Steelworkers v. Warrior& Gulf Co., 363 U.S. 574, 578 (1960). The arbitrator has, in my judgment,simply failed to make necessary findings for a resolution of the case inaccord with Board law.4" This would not preclude the parties in an appropriate case fromstipulating that they be so bound. See Sea-Land Service, supra, 240 NLRB1146, where such a stipulation was entered into by the parties and theBoard decided the case on the basis of the stipulation.85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim to discuss grievances with both the grievant and thesteward present on worktime. (Tr. 154.) Under these cir-cumstances I find unconvincing Respondent's positionthat Rust and Madden were not engaged in protected ac-tivity while engaged in conversation with Sturgill on thisoccasion.'s As above mentioned, I find that Sturgill ini-tially agreed to converse with Madden and Rust (Tr. 28).On hearing Madden's outline of the problem, Sturgillbecame angry and agitated (Tr. 29) and made the first ofa series of orders to Rust to return to work. I find thatSturgill became agitated because his earlier remarks toRust about "favors" had been brought up by Madden inconnection with the statement that time off because of avehicle malfunction was a matter of company policy. Atthis point, Sturgill might have refused to discuss thematter until a later time without involving Respondent inan unfair labor practice. Instead, he excitedly orderedRust back to work several times and became involved ina heated discussion with Madden over the latter's rightto discuss the grievance. Both Madden's testimonybefore me as well as that before the arbitrator (G.C.Exh. 3) make it clear, and I so find, that Madden was notattempting to countermand Sturgill's order to Rust. Hewas, as he testified, attempting to calm things down andhis expostulation "wait a minute" was synonymous witha request to Sturgill not to act in a hasty fashion. Inshort, it amounted to a request to Sturgill to continue thediscussion so that the matter could be settled withoutfurther action. While Rust did not immediately move toreturn to work on the first request, he credibly testifiedthat Sturgill was then blocking the aisleway leading backto the work area. Rust and Madden testified that whenRust returned to his work area immediately he was ableto move through the aisleway. Sturgill admitted that im-mediately after he picked up the disciplinary slips (prior"1 Respondent presented R. Exh. 7, being the 1975 proposals of theUnion in contract talks. At art. VIII of R. Exh. 7, the Union proposed toadd a provision calling for processing of grievances by the union commit-tee on paid worktime. This provision was not present in the final con-tract. No evidence was presented concerning the actual negotiationsother than certain conclusionary remarks by Respondent President Free-man at Tr. 215. He, however, testified at Tr. 217 that Respondent was"lenient" in this area and at Tr. 216 that an employee could take up agrievance immediately with his supervisor. Additionally, it is not clearthat the informal type of presentation in which Rust and Madden partici-pated in on July 24 with Sturgill was the same type of procedure calledfor in art. VIIl of R. Exh. 7.to his going into the office to see Dragon) he saw Rustat his machine. (Tr. 158.) I find that Rust had no intentto disobey Sturgill's order and, in fact, returned to hismachine as soon as he was able. I thus find that, whileRust and Madden were engaged in the protected activityof attempting to discuss a grievance with the foreman,they did not engage in misconduct sufficient to removethem from the protections of the Act. NLRB v. Burnup& Sims, 379 U.S. 21 (1964). Penalizing employees "forunion-related conduct protected by Section 7 of the Actsuch as that considered here is inherently destructive ofimportant employee rights and thus requires no proof ofantiunion motivation." Pittsburgh Press Co., 234 NLRB408 (1978). I therefore find that by suspending its em-ployees Rust and Madden for 3 days on July 24, 1979,Respondent violated Section 8(aXI) and (3) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. International Association of Machinists and Aero-space Workers, Local Lodge 162, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3. By suspending its employees Alvin Rust and GlennMadden for 3 days on July 24, 1979, Respondent has vio-lated Section 8(aX1) and (3) of the Act.REMEDYI shall direct that Respondent make whole its employ-ees Alvin Rust and Glenn Madden for any loss of paythey may have suffered as a result of their 3-day suspen-sion. Backpay shall be computed with interest in themanner set forth in Florida Steel Corp., 231 NLRB 651(1977), and cases cited therein.16 I shall further directthat all documents relating to the July 24 suspension beremoved from the personnel records of Rust andMadden. As I do not find that Respondent's violation inthis case demonstrates that it has a proclivity to violatethe Act, I will not issue a broad cease-and-desist order.Pyromatics, Inc., 251 NLRB 1017 (1980).[Recommended Order omitted from publication.]6e The arbitrator ordered that Rust be compensated for the 3-day sus-pension but did not direct the payment of interest.86